Citation Nr: 1619856	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for arthritis throughout the entire back.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine exclusive of the period from April 7, 2014, to September 1, 2014, when a temporary total evaluation pursuant to 38 C.F.R. § 4.30 has been assigned.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2014 rating decisions of the VA Regional Office (RO) in St. Paul, Minnesota.  

The issues were remanded in October 2015.  As discussed below, another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The issue of service connection for a right knee disorder was remanded to obtain an addendum medical opinion addressing whether a currently diagnosed disorder was secondary to the service-connected lumbar spine disability.  A medical opinion was obtained in December 2015.  The examiner opined that the claimed condition was less likely than not proximately caused by or aggravated by his lumbar spine disability.  However, no rationale was provided.  As such, a remand for another medical opinion is necessary.  Furthermore, neither that opinion nor opinions in February 2011 and October 2011 addressed lay statements from the Veteran's relatives that he had knee problems upon discharge from service.  On remand, such evidence should be addressed.

The remaining issues on appeal were remanded to afford the Veteran his requested in-person (i.e., Travel Board) hearing before a Veterans Law Judge (VLJ).  A letter sent to the Veteran in December 2015 shows that his name was placed on the list of persons wanting to appear at a hearing.  As the Veteran has not yet had his hearing, these issues are again remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Minneapolis VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the December 2015 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed right knee disorder is related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected degenerative disc disease of the lumbar spine [If the right knee disorder is found to have been aggravated by the service-connected degenerative disc disease of the lumbar spine, the examiner should quantify the approximate degree of aggravation.]  

The examiner should address the lay statements from the Veteran, his relatives, and his friends that he has had knee pain since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Schedule the Veteran for a Travel Board hearing before a VLJ for the issues of service connection for a left shoulder disorder and arthritis of the entire back as well as the increased rating for the lumbar spine disability.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

5.  Then, readjudicate the issue of service connection for a right knee disorder.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




